DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 01/21/2021, has been entered and carefully considered. Claims 1 and 7 are amended. Claims 1-12 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 01/21/2021, pages 5-6, with respect to claims 1 and 7 have been fully but are not persuasive.
	Applicant argues that (1) in Berkowitz, the subframe indication is for PRS and does not have any relation with channel quality information, CQI. Thus, Berkowitz fails to disclose or suggest wherein the first and second CSI subframe sets are configured 
	Regarding the first argument, Applicant further argues that the PRS is used for determining a position of UE. Although measurement is performed for the CSI-RS or the PRS, purposes of each measurement and consequent effects that can be derived would have different results.
Berkowitz [0035] “described herein are embodiments for allocation of PRS(s) in positioning subframes.” [0043-0044] “an resource element (RE) may contain a Channel State Information (CSI)-RS and may also contain a PRS”, and “the WTRU may use the PRS in this RE as part of it estimation of CSI.” [0032, 0038] describe the PRS as a positioning reference signal may be mapped to those REs that the WTRU may perform channel estimation using received PRS(s). [0092-0097] a bitmap is used to identify which subframes may contain the PRS(s). For example a bitmap equaling 1001110100 would correspond to subframes 0, 3, 4, 5, and 7. That is, bitmap is used to identify the position of a set of subframes (resource elements) that contain a Channel State Information (CSI)-RS for the WTRU to perform channel estimation. Examiner notes, this is well known in the art that the CSI includes channel quality information (CQI). This is further evidenced by Nam [0059] where CSI includes channel quality information (CQI), rank information (RI), and precoding matrix information (PMI) as set forth in claim 2.

Regarding the second argument, the examiner notes, the “feedback type of channel quality information” is not in the claims 1 and 7, and thus, claims 1 and 7, as they are written, do not necessary require Berkowitz teaches the PRS, as a positioning reference for a Channel State Information (CSI)-RS that having any relation with feedback type of channel quality information.
	Regarding the third argument, applicant’s arguments with respect to the amendments to claims 1 and 7 have been considered but moot in view of new ground of rejection by Wang et al., US 2009/0154412.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

4.	Claims 1-5 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam et al. (US 2010/0238877), hereinafter Nam, in view of Pan et al. (US2010/0271970), hereinafter Pan, in view of Stern-Berkowitz et al. (US 2010/0273506), hereinafter Berkowitz, and further in view of Wang et al. (US 2009/0154412), hereinafter Wang.

Regarding Claim 1, Nam teaches A method for reporting channel state information (CSI) by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station (BS), information on CSI subframe sets for CSI measurement ([Para. 0010-0011, 0051-0055, 0059] subscriber station (UE) receives groups of plurality of resource elements from the base station. A set of resource elements (RSs) is defined for CQI (i.e., CSI reference signal (CQI RS) reside in subframes. The CSI RS is provided for estimating channel state information (CSI) at the receiver side, where CSI includes channel quality information (CQI), rank information (RI), and precoding matrix information (PMI). The UEs measure CQI, rank information (RI) and precoder matrix information (PMI) using the received resources),

wherein CSI resources in the first subframe set and CSI resources in the second subframe set are configured not to be overlapped, ([Para. 0065-0069] the first CQI RS subframe set are in subframes 2 and 7, and the second CQI RS subframe set are in subframes 3 and 8 (i.e., not overlapping in a time domain).
	Nam does not disclose configuring a first periodic CSI for the first CSI subframe set and a second periodic CSI for the second CSI subframe set, based on the UE being configured to report for more than one CSI subframe set; and reporting, to the BS, the first periodic CSI and the second periodic CSI, and wherein the first and second subframe sets are informed based on a form of bitmap in the information on the CSI subframe sets.
  	Pan teaches configuring a first periodic CSI for the first CSI subframe set and a second periodic CSI for the second CSI subframe set, based on the UE being configured to report for more than one CSI subframe set ([Para. 0048, 0052-0053, 0063, 0070-0072, 0089, 0101] Fig. 12, The WTRU receives configuration information regarding DL component carriers and UL component carriers for the feedback. The configuration may include CQI request bit that requests CSI reporting for multiple DL component carriers. The WTRU may produce CSI for reporting, and transmit periodic CSI feedback. For example, multiple CQI/PMIs or RIs for multiple DL component 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of grouping the CQI RS subframes for measurement from Nam and the teaching of CQI feedback from Pan to enable the flexibility and optimization for the UCI reporting.
The combination of Nam and Pan does not disclose wherein the first and second subframe sets are informed based on a form of bitmap in the information on the CSI subframe sets.
Berkowitz teaches wherein the first and second CSI subframe sets are configured based on a form of bitmap ([Para. 0043-0044] “an resource element (RE) may contain a Channel State Information (CSI)-RS and may also contain a PRS”, and “the WTRU may use the PRS in this RE as part of it estimation of CSI.” [Para. 0038, 0047, 0092-0097] describe the WTRU may perform channel estimation on the REs (containing CSI-RS(s)) with the positions that are mapped by the PRS as a positioning reference signal. For example, a bitmap is used to identify which subframes (i.e., starting subframe number and periodicity of subframes containing PRS(s) that may 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of grouping the CQI RS subframes for measurement from Nam and Pan, and the teaching of using bitmap to indicate subframes set for CSI measurement from Berkowitz to resolve allocation conflicts between reference signals.
The combination of Nam, Pan and Berkowitz does not disclose feedback configuration for the first and the second CSI subframe sets are included with the bitmap in the information related to the CSI subframe sets.
Wang teaches feedback configuration for the first and the second CSI subframe sets are included with the bitmap in the information related to the CSI subframe sets ([Para. 0029, 0047, 0053-0061, 0090] a bitmap/configuration is transmitted as an extended UL_MAP_IE, indicating dynamical CQI channel (CQICH) for reporting CQI feedback including slot #n to slot #n+3 (i.e., a set of subframes) for a given subscriber station (SS) as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of grouping the CQI RS subframes for measurement from Nam and Pan, and the teaching of using bitmap to indicate subframes set for CSI measurement from Berkowitz, and the feedback 

Regarding Claim 2, the combination of Nam, Pan, Berkowitz and Wang, Nam further teaches wherein the first periodic CSI comprises a first channel quality indication (CQI) and a first precoding matrix indicator (PMI), and wherein the second periodic CSI comprises a second CQI and a second PMI ([Para. 0059] where CSI includes channel quality information (CQI), rank information (RI), and precoding matrix information (PMI)). 

Regarding Claim 3, the combination of Nam, Pan, Berkowitz and Wang, Nam further teaches wherein a frequency region of the first CSI subframe set is same as a frequency region of the second CSI subframe set ([Para. 0054] each subframe is partitioned in the frequency domain into multiple resource blocks (RBs), where an RB is composed of 12 subcarriers (i.e., the subcarriers in the frequency domain of the first CSI subframe set and the second CSI subframe set are the same as shown in Fig. 4). 

Regarding Claim 4, Nam does not disclose wherein the first periodic CSI or the second periodic CSI is transmitted on a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH).
Pan further teaches wherein the first periodic CSI or the second periodic CSI is transmitted on a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) ([Para. 0052-0055] The WTRU may transmit periodic UCI feedback. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of grouping the CQI RS subframes for measurement from Nam and Pan, and the teaching of using bitmap to indicate subframes set for CSI measurement from Berkowitz, and the feedback configuration from Wang to improve the UL resource utilization and reduce overhead for reporting CQI.

Regarding Claim 5, Nam does not disclose generating the first periodic CSI based on a first offset value related to the first CSI subframe set; and generating the second periodic CSI based on a second offset value related to the second CSI subframe set.
Pan further teaches generating the first periodic CSI based on a first offset value related to the first CSI subframe set ([Para. 0069-0070] Fig. 8, describe the WTRU may apply timing offset 1 (i.e., first offset value) for carrier D1 and carrier D4 (the first CSI subframe set)); and generating the second periodic CSI based on a second offset value related to the second CSI subframe set ([Para. 0069-0070] the WTRU may apply timing offset 2 for carrier D4 and carrier D5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of grouping the CQI RS subframes for measurement from Nam and Pan, and the teaching of using bitmap to indicate subframes set for CSI measurement from Berkowitz, and the feedback 

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1. Nam does not disclose the UE comprising: a transceiver; and a processor, wherein the processor is configured to: control the transceiver to receive, from a base station (BS).
Pan further teaches the UE comprising: a transceiver; and a processor, wherein the processor is configured to: control the transceiver to receive, from a base station (BS) ([Para. 0028, 0052] Fig. 2, shows an example block diagram of WTRU 110 including processor 216 configured to control the transceiver 214 for transmit UCI to the eNB. The UCI includes CQI, PMI, RI).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of grouping the CQI RS subframes for measurement from Nam and Pan, and the teaching of using bitmap to indicate subframes set for CSI measurement from Berkowitz, and the feedback configuration from Wang to improve the UL resource utilization and reduce overhead for reporting CQI.

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Allowable Subject Matter
5.	Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 12, each recites “wherein the first CSI subframe set comprises subfames corresponding to subframe indexes 0, 4, 5 and 9, the second CSI subframe set comprises subframes corresponding to subframe indexes 1, 2, 3, 6, 7 and 8.” The claim limitations of claims 6 and 12 are neither taught nor suggested by the prior arts in record either along or when combined. Especially when read in light of all the recited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120213167, Xu et al. disclose Method and System for Signaling Transmission Layers for Single User and Multi User MIMO.
US 20180070337, Park et al. disclose Method for transceiving downlink signal in wireless communication system and apparatus therefor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413